FIRST AMENDMENT TO
AGREEMENT OF PURCHASE AND SALE OF ASSETS



This First Amendment to Agreement of Purchase and Sale of Assets is made as of
_____________, 2007, by and among KASHOU BROTHERS, INC., a California
corporation doing business as “BROTHERS RESTAURANT & DELI” (“Company”), STEVE
KASHOU, EDWARD KASHOU, JAMES KASHOU, SAMI KASHOU (collectively the
“Shareholders”), ORGANIC TO GO, INC., a Delaware corporation (“Buyer”) and
ORGANIC TO GO FOOD CORPORATION, a Delaware corporation (“Parent”). This
Amendment is made under the following circumstances:


A. Company, Buyer, Shareholders and Parent entered into an Agreement of Purchase
and Sale of Assets dated as of ______________, 2007 (the “Agreement”).
 
B. The parties desire to amend the Agreement as further set forth in this
Amendment to include Company’s accounts receivable in the list of assets to be
acquired by Buyer, to reflect the lessor’s refusal to permit assignment of the
option to extend Company’s lease for the property located at 4250 Executive
Square, Suite 125, La Jolla, CA and to make certain related changes to the
Agreement.
 
C. Capitalized terms used in this Amendment that are not defined in this
Amendment shall have the meanings set forth in the Agreement.
 
NOW, THEREFORE, the parties agree as follows:


1. Purchase of Accounts Receivable.
 
(a) Schedule 1 to the Agreement is amended to add the following to the Acquired
Assets: Company’s outstanding accounts receivable which are less than 120 days
old on the Closing Date (the “Acquired Accounts Receivable”). At the Closing,
Company shall deliver to Buyer a schedule of the Acquired Accounts receivable.
 
(b) The second line of the Excluded Assets section of Schedule 1 to the
Agreement is amended to read as follows: “All accounts receivable other than the
Acquired Accounts Receivable”.
 
2. Purchase Price Adjustment. Section 1.2 of the Agreement is amended to read as
follows:
 
The purchase price of the Acquired Assets shall be Three Million Dollars
($2,950,000) plus the Contingent Stock, as defined in Section 1.2(e) below, plus
the exact face amount of the Acquired Accounts Receivable. As payment of such
purchase price, Buyer shall deliver to Company:
 
1

--------------------------------------------------------------------------------


 
1.2(a) Cash at Closing. At the Closing, cash, by bank cashier’s check, or by
wire transfer, in the amount of Two Million Four Hundred Thousand Dollars
($2,400,000) made payable to the Handal & Associates Attorney Client Trust
Account.
 
1.2(b) Check at Closing. Cash, by Buyer’s check, in the exact face amount of the
Acquired Accounts Receivable.   
 
1.2(c) Additional Cash. Cash, by check or by wire transfer, in the total amount
of Three Hundred Thousand Dollars ($300,000) made payable to the Handal &
Associates Attorney Client Trust Account in two installments as provided below.
Each installment shall bear interest at the rate of five and one-half percent
(5.5%) per year from the Closing Date until paid, and interest shall be payable
on each installment when such installment is due. If at any time or from time to
time Buyer shall be entitled to be paid any amount pursuant to this agreement,
Buyer shall be entitled, if it so elects, to set-off such amount against the
amount payable under this paragraph 1.2(b). This right of set-off shall be in
addition to and not in substitution of any other rights to which Buyer shall be
entitled. Buyer shall use all reasonable efforts to collect the Acquired
Accounts Receivable. If Buyer has not collected any portion of the Acquired
Accounts Receivable within 115 days after the Closing Date, in addition to any
other rights or remedies, Buyer may elect to set-off any uncollected Acquired
Accounts Receivable against the payment required under Section 1.2(b)(ii) below.
Following any such set-off, Buyer shall transfer the uncollected Acquired
Accounts Receivable to Company.
 
(i) One Hundred Fifty Thousand Dollars ($150,000) ninety (90) days after the
Closing; and
 
(ii) One Hundred Fifty Thousand Dollars ($150,000) one hundred twenty (120) days
after the Closing.
 
1.2(d) Parent Common Stock. Three stock certificates in equal allotments to
Steve Kashou, Edward Kashou and James Kashou (the “Stock Certificates”)
representing a total number of shares of the Common Stock of Parent, par value
$0.001 per share (the “Parent Shares”), equal to shares having an aggregate
Market Value (as hereinafter defined) of Eighty Three Thousand Three Hundred
Thirty Three and Thirty Three Cents ($83,333.33) each of which shall be
delivered to the above named Shareholders for the benefit of Company within ten
(10) business days after the Closing and each of which shall be rounded down to
the nearest whole share. For purposes of this Agreement, the “Market Value” of
the Parent Shares shall equal the average of the closing prices of the Parent
Shares in the over the counter market (or on any national securities exchange if
shares of Parent’s Common Stock are listed on a national securities exchange)
during the ten (10) consecutive trading days ending three (3) trading days
before the Closing. Sami Kashou waives any right he may have to receive any of
the Parent Shares.
 
2

--------------------------------------------------------------------------------


 
1.2(e) Contingent Stock. If any of the following events occurs, then Buyer shall
deliver three stock certificates in equal allotments to Steve Kashou, Edward
Kashou and James Kashou representing a total number of Parent Shares equal to
shares having an aggregate Market Value of Sixteen Thousand Six Hundred
Sixty-Six and 67/100 Dollars ($16,666.67) (the “Contingent Stock”) each of which
shall be delivered to the above-named Shareholders for the benefit of Company
within ten (10) days after the first to occur of the following events (each of
which shall be rounded down to the nearest whole share):
 
(a) The execution and delivery by the landlord of a lease or lease extension for
the property located at 4250 Executive Square, Suite 125, La Jolla, CA (the “La
Jolla Lease”) for at least twelve (12) months;
 
(b) Buyer’s voluntary termination of the La Jolla Lease during the remaining
term of the La Jolla Lease without cause, or Buyer’s election not to renew the
La Jolla Lease on commercially reasonable terms;
 
(c) The termination of the La Jolla Lease during the remaining term of the La
Jolla Lease by the landlord following Buyer’s default and failure to cure such
default;
 
(d) Buyer’s failure at any time during the remaining term of the La Jolla Lease
to operate the La Jolla location with substantially the same quality Buyer
presently operates its other locations; and
 
(e) Buyer’s failure to meet Landlord’s requirements for financial status and
financial performance in connection with Buyer’s request for a new lease at the
La Jolla location when the La Jolla Lease expires.
 
3. Allocation of Purchase Price. Section 1.4 of the Agreement is amended as
follows: “3. Goodwill, Trade Name and Intangible Assets $2,740,000”; “Total
Purchase Price $2,950,000”; provided that if the Contingent Stock is delivered,
then the allocation to Goodwill, Trade Name and Intangible Assets and the Total
Purchase Price shall each be increased by $50,000.
 
4. Absence of Option to Extend. Section 6.10 of the Agreement is amended to read
as follows:
 
Selling Parties shall have delivered or caused to be delivered an Assignment of
Lease and Landlord’s Consent to Assignment (including without limitation
landlords’ consent to the assignment of the options to extend at 10201 Wateridge
Circle and 110 West “A” Street and other rights held by Company) and an Estoppel
Certificate, each in form and substance reasonably satisfactory to Buyer, with
respect to each of the following locations:
 
3

--------------------------------------------------------------------------------


 
6.10(a) 4250 Executive Square, Suite 125, La Jolla, California;
 
6.10(b) 10201 Wateridge Circle, Suite 125, San Diego, California; and
 
6.10(c) 110 West “A” Street, Suite 175, San Diego, California.
 
5. Representation and Warranty. Section 2.35 is added to the Agreement as
follows:
 
Section 2.35 Accounts Receivable. All accounts receivable of Company shown on
the balance sheet of Company as of the dates stated included in the Financial
Statements, and all accounts receivable of Company created after that date until
the Closing, arose from valid sales in the ordinary course of business. These
accounts have been collected in full since that date, or are collectible at
their full amounts.
 
6. Effect of Amendment. As amended by this Amendment the Agreement shall
continue to be in full force and effect.
 
7. Counterparts. This Amendment may be executed in two or more counterparts and
when so executed shall have the same force and effect as though all signatures
appear on one document.
 
[Signatures on the next page]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties to this agreement have duly executed it as of
the day and year first above written.
 
ORGANIC TO GO, INC.
a Delaware corporation
 
 
KASHOU BROTHERS, INC.
a California corporation
doing business as
“Brothers Restaurant & Deli”
 
By:
   
 
 
By:
 
 
 
Jason Brown
Chief Executive Officer
   
Edward Kashou
Chief Executive Officer
     
 
 
By:
 
 
 
       
___________________
Secretary
 
ORGANIC TO GO FOOD CORPORATION
a Delaware corporation
 
 
 
 
EDWARD KASHOU, Individually
 
By:
   
 
 
 
Jason Brown
Chief Executive Officer
 
STEVE KASHOU, Individually
 
     
 
 
JAMES KASHOU, Individually
     
 
 
     
SAMI KASHOU, Individually

 
5

--------------------------------------------------------------------------------

